Citation Nr: 0508548	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for residuals of a 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied claims of entitlement to service connection for 
hypertensive cardiovascular disorder and residuals of stroke.  
The case was remanded in July 2000 for further development.  

The case was before the Board again in April 2003 at which 
time the Board ordered further development of the case by its 
Evidence Development Unit (EDU) pursuant to the authority 
then existing at 38 C.F.R. § 19.9(a)(2).  On May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of 38 C.F.R. § 19.9(a)(2) authorizing 
the Board to review evidence obtained by the EDU without 
either obtaining a waiver from the claimant or remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
December 2003, the Board remanded the case to the RO to 
conduct the development previously requested in the April 
2003 development memorandum.  The RO has conducted the 
additional development, readjudicated the claim, and 
certified the appeal to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's hypertension did not clearly and 
unmistakably exist prior to service.  

2.  A VA physician has advanced the opinion that the veteran 
had hypertension during service.

3.  The veteran's residuals of stroke are proximately due to 
service connected hypertension.

CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1111, 1131, 1132, 1137 5107 (West 2002).

2.  Residuals of stroke are proximately due to service 
connected hypertension.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The facts in this case are brief.  The veteran served on 
active duty from November 1955 to November 1957.  For VA 
purposes, the veteran had peacetime service.  38 U.S.C.A. 
§ 101(9) (West 2002).  His induction examination, dated 
November 1955, recorded a blood pressure reading of 150/90 
absent a notation of hypertension and/or cardiovascular 
disability.  His discharge examination, dated November 1957, 
reflected blood pressure readings of 138/96 upon sitting, and 
136/98 in the recumbent position with a "NORMAL" clinical 
evaluation of his heart and cardiovascular system.  The 
veteran was diagnosed and treated for hypertension and stroke 
many years following his separation from service.  A 
statement from Paul M. Long, M.D., received in November 2001, 
opined that the veteran's history of hypertension in service, 
if true, would serve as a predisposing factor to him having a 
stroke later in life.

In pertinent part, an October 2004 VA examiner reviewed the 
claims folder and provided the following opinion in this 
case:

Review of [the veteran's] service medical 
contained in the C-file shows that his blood 
pressures were recorded infrequently.  In fact, 
the only blood pressure record I find is from his 
enlistment physical and two years later his 
discharge physical.  The sitting blood pressure 
on his enlistment physical, which is 4 November 
1955, was recorded as 150/90.  The sitting blood 
pressure on his discharge physical 21, November 
1957 was recorded as 138/96.  Neither of these 
values were considered worthy of medical 
treatment at that time and were not treated as 
hypertension.  Most notable is the fact that 
these values are not significantly different from 
each other and certainly no worse on discharge 
than with the entry enlistment physical.  
Therefore, it is my conclusion that the blood 
pressure readings which today are considered in 
the hypertensive region were present at the time 
of enlistment to the military and preceded his 
military service, not becoming any worse by the 
time of discharge ...

In my opinion, given the fact that his slightly 
elevated blood pressure readings were present on 
the enlistment physical and not worse on the 
discharge physical, it is my opinion that his 
hypertension predated his military service and 
was not worsened or aggravated during his 
military service.

The facts in this case establish that the veteran entered 
service in November 1955 absent a notation of hypertension or 
cardiovascular disability.  The presumption of soundness, 
therefore, attaches to his claim.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  Following the Board's request for opinion in 
April 2003, VA's General Counsel held that, where a 
disability treated in service is not noted on the entrance 
examination, VA has the burden of clear and convincing 
evidence under 38 U.S.C.A. § 1111 to establish that both 1) 
the disability pre-existed service and 2) and was not 
aggravated by service.  See VAOGCPREC 3-2003 (July 15, 2003).  
This holding has invalidated the provisions of 38 C.F.R. 
§ 3.304(b) upon which the Board's opinion request was 
predicated.

The change in interpretation of law has a significant impact 
in this case, and has not been considered by either the RO or 
the veteran's representative.  The presumption of soundness 
attaches to this claim and the evidence must first establish 
that hypertension clearly and unmistakably existed prior to 
service.  The only evidence of record of possible pre-service 
existence consists of the one blood pressure reading of 
150/90 on the entrance examination.  The veteran was not 
diagnosed with hypertension at that time.  The VA examiner's 
opinion did not rise to the level of certainly to establish 
that hypertension clearly and unmistakably existed prior to 
service, but did provide opinion that hypertension was 
present in service.  VA regulations generally consider one 
isolated blood pressure reading as insufficient to diagnose 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
NOTE (1) (hypertension must be confirmed by readings taken 
two or more times or more times on at least three different 
days).

On this evidence, the Board finds that the presumption of 
soundness attaches and that insufficient evidence exists to 
determine that the veteran's hypertension clearly and 
unmistakably existed prior to service.  On the other hand, 
while the examiner's opinion does not constitute clear and 
unmistakable evidence that hypertension existed prior to 
service, it is adequate to create a reasonable double as to 
whether hypertension was in fact present during service.  
With application of the benefit of the doubt rule, the Board 
finds that the veteran's hypertension was first manifested in 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107(b) (West 
2002).  The Board next finds that the veteran has essentially 
prosecuted his claim for residuals of stroke on a secondary 
basis as due to hypertension.  Also with application of the 
benefit of the doubt rule, the Board finds based upon opinion 
by Dr. Long that the veteran's residuals of stroke are 
proximately due to his service connected hypertension.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.310 (2004).  
Therefore, the Board grants the veteran's claims for service 
connection for hypertension and residuals of stroke.  The 
benefits on appeal have been granted in full, and no further 
development of the claim is warranted under 38 U.S.C.A. 
§ 5103 and 38 U.S.C.A. § 5103A.  VAOPGCPREC 5-2004 (June 23, 
2004).


ORDER

Service connection for hypertension is granted.

Service connection for residuals of stroke as secondary to 
service connected hypertension is granted.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


